Title: To Thomas Jefferson from Bernard Peyton, 21 January 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dr. Sir,Richd
21 Jany 1825When Mr. T. J. Randolph was down the other day, he directed a sale of your nine Hhds: of Tobacco, which have been here for a year past—I sold them accordingly, as per a/c sales here with—I found them a miserable parcel of bugs, not much wanted by any description of purchasers—they would not command, at public Auction, in presence of all the dealers, more than is here exhibited, which is, to be sure, a wretched turn out—Flour is very dull sale at $4½, for super fine, & $4⅛ for fine—I recd 47 Blls: on your a/c, the other day, from Shadwell, all of which is fine & not yet sold—With great respect Yours very TrulyBernard PeytonOur parsimonious & Niggardly Legislature will refuse all relief to the unfortunate sureties of PrestonB. P.